          Case 1:19-cv-05296-DLC Document 34 Filed 09/19/19 Page 1 of 1


                      SECURITIES AND EXCHANGE COMMISSION
                                 DIVISION OF ENFORCEMENT
                                        100 F Street, N.E.
                                      WASHINGTON, DC 20549

                                                                                    Stephan J. Schlegelmilch
                                                                                   Supervisory Trial Counsel
                                                                                    Trial Unit, Mail Stop 5977
                                                                                            (202) 551-4935 (t)
                                                                                            (202) 772-9292 (f)
                                                                                   SchlegelmilchS@SEC.gov
                                                        September 19, 2019

By ECF

Honorable Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:     Letter Motion for Continuance of September 27, 2019 Initial Pretrial
                Conference in SEC v. Longfin Corp., et al., Case No. 1:19-cv-5296

Dear Judge Cote:

        I am writing on behalf of the U.S. Securities and Exchange Commission and counsel for
Defendant Venkata S. Meenavalli to request a continuance of the Initial Pretrial Conference, which
is presently scheduled for September 27, 2019. This is the first request for an extension of this
conference.

         In support of this request, the parties report that they are presently engaged in active and
productive settlement negotiations, and, pursuant to this court’s order, Mr. Meenavalli’s answer is
not due until October 14, 2019. Counsel have discussed their availability for a rescheduled
conference, and counsel for both parties are available on November 1 and November 8. If the
court schedules the hearing for the earlier of these two dates, Robert Cleary is not available, but his
partner, Seetha Ramachandran, can appear for Mr. Meenavalli with the Court’s permission. If the
Court schedules the hearing for the latter date, Robert Cleary will appear. The parties submit that
this brief continuance will permit the parties to conclude their settlement discussions and, if
necessary, allow time for Mr. Meenavalli to submit his answer or other response to the
Commission’s complaint prior to meeting with the Court.

       Accordingly, the parties respectfully request that Your Honor postpone the Initial Pretrial
Conference until either November 1, 2019 or November 8, 2019.

                                                        Respectfully submitted,

                                                        /s/ Stephan J. Schlegelmilch

                                                        Stephan J. Schlegelmilch
cc:     All Counsel of Record (by ECF)
